Opinion of the Court, by
Bickerton, J.
This case came on for trial on the seventh day of May, 1888, at the May Term of the Circuit Court of the Third Judicial Circuit held at Hilo, Mr. Justice McCully presiding. The jury returned a unanimous verdict of guilty, to which verdict the defendant duly excepted, and then and there gave notice of a motion for a new trial. On the 10th of May, 1888, defendant duly presented to the Circuit Court a motion for a new trial, accompanied by two affidavits of J. H. Reeve, the defendant. On the same day the Court declined jurisdiction and refused to entertain the motion, and defendant duly excepted; and the matter now comes to this Court on a duly allowed bill of exceptions.
By the Court.
The only exception before us is to the Circuit Court’s declining jurisdiction and refusing to entertain the motion. The question as to Circuit Courts granting new trials in criminal cases has been fully settled in the cases of The King vs. Kaona, 3 Hawn., 118; The King vs. Cornwell, 3 Hawn., 154; The King vs. Apuna, 3 Hawn., 166; where it is held that “ Circuit Courts cannot grant new trials in criminal cases.” These cases are conclusive in this case before us, and after hearing the argument of counsel we see no reason for overruling them.
A. P. Peterson (Deputy Attorney-General), for the Crown.
D. H. Hitchcock and C. Creighton, for defendant.
The ruling of the Circuit Court declining jurisdiction is accordingly affirmed, and the exceptions are overruled.